Citation Nr: 0827583	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
trauma of the cervical spine, with displacement of C4-C5, 
narrowing of C5-C6, and myofascial pain syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable evaluation for left 
ear sensorineural hearing loss.

3.  Entitlement to service connection for right ear 
sensorineural hearing loss.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service-
connected cervical spine disability.

7.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to the veteran's service-
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to May 
1958 and from June 1958 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  Following a video 
conference hearing in February 2007, the Board remanded this 
case in June 2007.

In the June 2007 remand, the Board referred the veteran's 
claim for service connection for a low back disorder to the 
RO for appropriate action.  No such action has been taken to 
date, and this claim is therefore again referred back for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In June 2007, this case was remanded back to the RO/AMC for 
additional VA examinations in conjunction with the veteran's 
appeal.  These examinations were initially scheduled at the 
Alexandria, Louisiana VA Medical Center (VAMC) in November 
2007.  The documentation of record, however, reflects that 
the veteran "called and cancelled his appointments with the 
excuse that he has the same appointments at the Shreveport 
VAMC."  In March 2008, the AMC issued a Supplemental 
Statement of the Case, continuing the denial of the veteran's 
claims on the basis that he failed to report for his 
examinations.

In an April 2008 written statement, however, the veteran 
indicated that he thought that the examinations would be 
conducted in Shreveport, as he had requested this because he 
had had problems with his examinations conducted at the 
Pineville (e.g., Alexandria) VAMC.  He added that he had not 
been successful in having his examinations rescheduled.  He 
emphasized that he had not canceled his examinations, but 
instead wanted them rescheduled and conducted in Shreveport.  

It thus appears that the veteran's failure to report for his 
VA examinations in Alexandria resulted from miscommunication 
regarding the facility at which these examinations were to be 
held, and the Board is mindful that he made an effort to 
clarify this situation and request further examinations 
within 60 days of receipt of the Supplemental Statement of 
the Case indicating that the denials were being continued in 
view of his failure to report for examinations.  The Board 
thus finds that he should be afforded an additional 
opportunity to report for such examinations, conducted at the 
Shreveport VAMC.  

Additionally, the Board is cognizant of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in which the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Vazquez-Flores applies to the claim for an increased 
evaluation for a cervical spine disorder, as that issue 
concerns a claimed increase of an existing evaluation.  The 
notice letters of record to date, however, do not contain 
information corresponding to the second and third 
requirements of Vazquez-Flores.  Moreover, although the 
veteran's disability encompasses disc space narrowing, he has 
never been notified of the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, concerning intervertebral disc 
syndrome.  Further notification is thus warranted.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

In regard to the claim for an increased 
evaluation for a cervical spine 
disability, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 should be 
included with this letter.

2.  The Pineville (Alexandria) VAMC 
should be contacted, and all records of 
treatment dated since 2003 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
an orthopedic examination at the 
Shreveport VAMC, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected 
cervical spine disorder and the nature 
and etiology of the claimed disorder of 
the hips and legs.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

As to the cervical spine, the examiner 
should perform range of motion testing 
and comment upon the presence and extent 
of: (1) painful motion, functional loss 
due to pain, excess fatigability, 
weakness, and additional disability 
during flare-ups; (2) incapacitating 
episodes (e.g., requiring bedrest); (3) 
ankylosis; (4) demonstrable deformity of 
any vertebral bodies; and (5) any 
associated objective neurological 
abnormalities. 

In regard to the claimed disorders of the 
hips and legs, the examiner should first 
note whether there exist current and 
chronic disorders corresponding to the 
claimed disabilities.  For each current 
and chronic disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
period of active service, or to his 
service-connected cervical spine 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  The veteran should also be afforded a 
VA audiological examination at the 
Shreveport VAMC, with an appropriate 
examiner who has had an opportunity to 
review his claims file.  The examiner 
must conduct pure tone threshold testing 
(in decibels) and Maryland CNC speech 
recognition testing.  The examiner should 
further comment as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
current right ear sensorineural hearing 
loss is etiologically related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  The veteran should be afforded a VA 
eye examination at the Shreveport VAMC, 
with an appropriate examiner, to 
determine the nature and etiology of the 
claimed eye disorder.  The veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
eye disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder, 
if present, is etiologically related to 
the veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  The veteran should also be afforded a 
VA skin examination at the Shreveport 
VAMC, with an appropriate examiner, to 
determine the nature and etiology of the 
claimed psoriasis.  The veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the current psoriasis, 
if present, is etiologically related to 
the veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

7.  After completion of the above 
development, the veteran's seven claims 
should be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

